Exhibit 99.1 For Immediate Release SL Industries Announces 2014 Third Quarter Results MT. LAUREL, NEW JERSEY, November 3, 2014 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the third quarter and nine months ended September 30, 2014 are summarized in the following paragraphs. Please read the Company's Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. Third Quarter Results Net sales for the quarter ended September 30, 2014, were $56.2 million, compared with net sales for the quarter ended September 30, 2013 of $53.0 million. Income from continuing operations for the quarter ended September 30, 2014 was $3.0 million, or $0.72 per diluted share, compared to income from continuing operations of $3.4 million, or $0.82 per diluted share, for the quarter ended September 30, 2013. Although the Company’s income from continuing operations before income taxes increased by $0.4 million, or 8%, the Company’s income from continuing operations was negatively impacted by the Company’s effective tax rate recorded during the quarter ended September 30, 2014 as compared to 2013. The increase in the effective tax rate recorded during 2014 was primarily due to the expiration of the federal research and development tax credits in 2014 as compared to 2013 as well as a change in estimate related to the federal and state research and development tax credits which was recognized during the third quarter of 2014. Net income for the quarter ended September 30, 2014 was $2.9 million, or $0.69 per diluted share, compared to net income of $3.2 million, or $0.75 per diluted share, for the quarter ended September 30, 2013. Net income for the quarter ended September 30, 2014 included a loss from discontinued operations of $0.1 million, or $0.03 per diluted share, compared to a loss from discontinued operations of $0.3 million, or $0.07 per diluted share, for the third quarter of 2013. The losses from discontinued operations in 2014 and 2013 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. The Company generated EBITDA from continuing operations of $5.7 million for the third quarter of 2014, as compared to $5.3 million for the same period in 2013, an increase of $0.4 million, or 8%. The Company generated Adjusted EBITDA from continuing operations of $6.2 million for the third quarter of 2014, compared to $5.5 million for the same period in 2013, an increase of $0.7 million, or 13%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. 1 Full Year Results Net sales for the nine months ended September 30, 2014 were $165.5 million compared with net sales for the nine months ended September 30, 2013 of $151.9 million. Income from continuing operations for the nine months ended September 30, 2014 were $11.3 million, or $2.71 per diluted share, compared to income from continuing operations of $8.7 million, or $2.07 per diluted share, for the nine months ended September 30, 2013. Net income for the first nine months ended September 30, 2014 was $11.0 million, or $2.62 per diluted share, compared to net income of $7.9 million, or $1.89 per diluted share, for the first nine months ended September 30, 2013. Net income for the first nine months ended September 30, 2014 included a loss from discontinued operations of $0.4 million, or $0.09 per diluted share, compared to a loss from discontinued operations of $0.7 million, or $0.18 per diluted share, for the first nine months ended September 30, 2013. The losses from discontinued operations in 2014 and 2013 primarily relates to environmental remediation costs, consulting fees and legal expenses associated with the past operations of the Company’s five environmental sites. The Company generated EBITDA from continuing operations of $19.6 million for the nine months ended 2014, as compared to $13.7 million for the same period in 2013, an increase of $5.9 million, or 43%. The Company generated Adjusted EBITDA from continuing operations of $19.5 million for the nine months ended 2014, compared to $15.2 million for the same period in 2013, an increase of $4.3 million, or 28%.See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. At September 30, 2014, the Company reported $11.6 million of cash and cash equivalents, compared to $7.2 million of cash and cash equivalents as of December 31, 2013. Cash and cash equivalents increased in 2014 primarily due to $11.8 million of cash provided by operating activities from continuing operations. Updated Guidance 2014 The Company anticipates, based on current information, full-year 2014 Net Sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $219 million to $225 million, $24 million to $26 million, and $24 million to $26 million, respectively. The Company's outlook for the fourth quarter of 2014 is Net Sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $54 million to $58 million, $5 million to $7 million, and $5 million to $7 million, respectively. 2 Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 3 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - - - Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 8 5 11 Interest expense (9 ) Other gain (loss), net 56 ) ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations, net of tax ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) from discontinued operations, net of tax ) Net income $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation ) 22 ) Net unrealized gain on available-for-sale securities - - Net unrealized gain reclassified into income on sale of available-for-sale securities - - ) - Comprehensive income $ 4 Segment Results (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Net sales SLPE $ High Power Group SL-MTI RFL Net sales Income from operations SLPE High Power Group SL-MTI RFL Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 2 8 5 11 Interest expense (9 ) Other gain (loss), net 56 ) ) Income from continuing operations before income taxes $ 5 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Income from continuing operations, net of tax $ Add (deduct): Interest income (2
